In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an order of visitation, the petitioner appeals from an order of the *929Family Court, Kings County (Burstein, J.), dated September 17, 1992, which dismissed the branch of the petition which was for an order of visitation.
Ordered that the order is affirmed, without costs or disbursements.
The record contains substantial evidence that visitation with the petitioner, who is incarcerated, would be harmful to the parties’ infant daughter (Paul G. v Donna G., 175 AD2d 236). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.